On Petition for Rehearing
[Filed November 1, 1977.]
Constitutional Law — Indiana Constitution, Art. X, § 1 — Not in Conflict with Commerce Clause of U.S. Constitution. — The chief purpose of the part of Article X, § 1 of the Indiana Constitution which provides for exemption from property taxation of tangible personal property other than property being held for sale in the ordinary course of a trade or business is to give the State authority to exempt personal property such as household goods. Such section does not mean that the State may tax goods contrary to the Commerce Clause of the United States Constitution, where such tax would hamper and burden interstate commerce.

Rehearing denied.

Pivarnik, J.
The major argument in the state’s petition for rehearing is that our decision in this case, State Bd. of Tax Comm’rs of State of Ind. v. Carrier Corp., (1977) 266 Ind. *621615, 365 N.E.2d 1385, puts an interpretation on the applicable statutes which violates Article X, § 1 of the Indiana Constitution. This section was not argued by the state, either orally or in a brief before this Court until this petition for rehearing. Nor was it dealt with by the Court of Appeals in its unpublished memorandum decision in this case. The applicable parts of this section read as follows:
“The General Assembly shall provide, by law, for a uniform and equal rate of property assessment and taxation and shall prescribe regulations to secure a just valuation for taxation of all property, both real and personal. The General Assembly may exempt from property taxation any property in any of the following classes:
Tangible personal property other than property being held for sale in the ordinary course of a trade or business. . . .”
The chief purpose of this section was to give the state authority to exempt personal property such as household goods. Obviously, if the language concerning “property being held for sale in the ordinary course of a trade or business” was construed to its literal extent, it would conflict with the Commerce Clause of the United States Constitution, which limits the taxing power of this state because of the Supremacy Clause of the United States Constitution. Article X, § 1 of the Indiana Constitution does not mean that the state may tax goods contrary to the Commerce Clause, where such tax would hamper and burden interstate commerce. Our holding in this case is thus consistent with the legislature’s interpretation of what it believes can or cannot be taxed in the area of ad valorem taxation under the Commerce Clause.
The state next argues that the trial court record contains no factual finding that taxpayer Carrier claimed the exemptions in issue in 1969 and 1970. However, as stated in our previous opinion in this case, the facts were all agreed at trial level. The state does not deny that Carrier filed its returns and paid its taxes in the years in question.
*622Rehearing denied.
All Justices concur.
Note. — Reported at 368 N.E.2d 1153.